Citation Nr: 1524122	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  09-51 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected pulmonary fibrosis and asthma. 


WITNESS AT HEARING ON APPEAL

The Veteran


REPRESENTATION

Veteran represented by:    J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously remanded by the Board in September 2013 for further evidentiary development, specifically a VA examination.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a May 2012 videoconference hearing.  A copy of the transcript is associated with the file.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's sleep apnea is etiologically related to a disease, injury, or event in service, to include his service-connected pulmonary fibrosis and asthma.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in September 2013.  

The Board's remand instructed the RO to: (1) contact the Veteran and request any relevant private medical records; (2) schedule the Veteran for a VA examination with an opinion regarding potential aggravation of the Veteran's sleep apnea by service-connected conditions; and (3) readjudicate the claim.

VA sent the Veteran an appropriate October 2013 letter requesting that he identify any additional medical records.  The Veteran was scheduled for and attended a November 2013 VA examination and the examiner provided the requested opinion.  The RO readjudicated the claim in a February 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a December 2009 letter of the evidence and information necessary to substantiate his claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the April 2010 rating decision currently on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatments records, and private treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded VA examinations in January 2010 and November 2013.  The Veteran has not argued, and the record does not reflect, that these examinations, when viewed in concert, are inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners considered the Veteran's relevant medical history and provided well-reasoned and adequately supported opinions. 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to service connection for sleep apnea.  It is also clear from the lay statements provided by the Veteran that they understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

III. Entitlement to Service Connection for Sleep Apnea

The Veteran originally filed a service connection claim for sleep apnea in November 2009, alleging that it is secondary to his service-connected pulmonary fibrosis and asthma.  The Veteran has not specifically alleged that his sleep apnea is directly related to his military service.  At his May 2012 videoconference hearing, he specifically stated that he did not develop sleep apnea until 1988, approximately 16 years after separation form service.

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364  (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

As mentioned, the Veteran has specifically alleged that his sleep apnea is secondary to his service-connected pulmonary fibrosis and asthma.  While the Veteran has not alleged direct service connection, the Board notes that the requirements for direct service connection are not met.  There is no evidence of sleep apnea or relevant symptoms in the service treatment records.  In addition, the Veteran has not submitted any medical evidence linking his sleep apnea directly to his military service.  The Veteran has specifically alleged that his sleep apnea, or relevant symptoms, did not begin until 1988.  As a result, there is no evidence that the disability was incurred in or aggravated by active service.

With respect to secondary service connection, the weight of the evidence does not support a finding that the Veteran's sleep apnea is secondarily related to his service-connected pulmonary fibrosis or asthma.  

A January 2010 VA examiner concluded that the Veteran's sleep apnea is not caused by his pulmonary fibrosis or his asthma.  The examiner explains:

Sleep apnea is caused by the airway sucked closed on inspiration during sleep.  These patients have narrow upper airways already during wakefulness, but when they are awake their airway-dilating muscles have higher than normal activity, which insures airway patency.  However, when they are asleep, the muscle tone falls and the airway narrows.  Snoring may commence before the airway occludes and apnea results.  

His pulmonary fibrosis is on the lower bases of his lungs and does not involve the upper airways.   
      
The pathogenesis of asthma is associated with specific inflammation of the mucosa of the airways, so both conditions are lower airways and not involving the upper airways as the sleep apnea does. (Medical Literature Cited).

A November 2013 VA examiner concluded that the Veteran's sleep apnea was not aggravated beyond its natural progression by his service-connected disabilities.  The examiner explained that obstructive sleep apnea "is not caused by his paranchemal lung condition and asthma since the cause of sleep apnea is relaxation of the tongue and associated soft tissue in the pharynx level of the airway while his service-connected disabilities are in the lungs below the tongue level."  As a result, the examiner concluded that there is no causal relationship between the Veteran's pulmonary conditions and sleep apnea, and thus no aggravation.

The January 2010 and November 2013 VA examinations provide thorough and rationally supported opinions stating that it is less likely than not that the Veteran's service connected pulmonary fibrosis and/or asthma caused or aggravated the Veteran's sleep apnea.  These examinations are of significant probative value.  

In reaching this conclusion, the Board has considered the Veteran's statements concerning his sleep apnea.  Although he is competent to describe symptoms, he is not competent to render an opinion as to an etiological link between his symptoms and his service-connected disabilities.  Jandreau v. Nicholson, supra.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  As the questions presented in this case are complicated medical questions of causation, and there is nothing in the evidence to suggest that the Veteran has the requisite medical training or knowledge to render an etiological opinion, the Board assigns greater probative value to the VA medical opinions as discussed above.  These examinations were prepared by skilled, neutral medical professionals.

As the competent and probative evidence does not support a finding that the Veteran's sleep apnea is related to or aggravated by his service-connected pulmonary fibrosis or asthma, and the requirements for direct service connection are not met, service connection is not warranted.  


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected pulmonary fibrosis and asthma, is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


